Name: Council Decision of 1Ã December 2009 laying down the conditions of employment of the High Representative of the Union for Foreign Affairs and Security Policy
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2009-12-09

 9.12.2009 EN Official Journal of the European Union L 322/36 COUNCIL DECISION of 1 December 2009 laying down the conditions of employment of the High Representative of the Union for Foreign Affairs and Security Policy (2009/910/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 243 thereof, Having regard to Council Regulation No 422/67/EEC, 5/67/Euratom of 25 July 1967 determining the emoluments of the President and members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, members and Registrar of the Court of First Instance and of the President, Members and Registrar of the European Union Civil Service Tribunal (1), Whereas: (1) The Treaty of Lisbon institutes the office of High Representative of the Union for Foreign Affairs and Security Policy who, in accordance with Article 18 of the Treaty on European Union, shall conduct the Unions common foreign and security policy, preside over the Foreign Affairs Council and be one of the Vice-Presidents of the Commission. (2) The conditions of employment of the High Representative of the Union for Foreign Affairs and Security Policy should be laid down, HAS ADOPTED THIS DECISION: Article 1 1. The provisions of Council Regulation No 422/67/EEC, 5/67/Euratom of 25 July 1967 which apply to Members of the Commission, including those applicable to Vice-Presidents of the Commission, shall apply by analogy to the High Representative of the Union for Foreign Affairs and Security Policy. 2. By derogation from Article 2(1) of Council Regulation No 422/67/EEC, 5/67/Euratom of 25 July 1967, the basic monthly salary of the High Representative of the Union for Foreign Affairs and Security Policy shall be equal to the amount resulting from application of 130 % to the basic salary of an official of the European Union at grade 16 third step. Article 2 This Decision shall be notified to the High Representative of the Union for Foreign Affairs and Security Policy by the President of the Council. This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 December 2009. For the Council The President B. ASK (1) OJ L 187, 8.8.1967, p. 1.